Citation Nr: 0905450	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for right knee 
disability (described as degenerative joint disease with 
subluxation).

2.  Entitlement to service connection for left knee 
disability (described as degenerative joint disease with 
subluxation). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION


The Veteran had active duty service from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in May 2007.  The 
RO returned the case to the Board and the Veteran's 
representative filed a post-remand brief in January 2009. 


FINDINGS OF FACT

1.  The Veteran's right knee disability was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is his right knee disability otherwise 
related to such service.

2.  The Veteran's left knee disability was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is his left knee disability otherwise related 
to such service.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was neither incurred 
in nor aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  The Veteran's left knee disability was neither incurred 
in nor aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2004, 
March 2006, and June 2007 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2004 prior to the initial unfavorable 
decision in June 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 and June 2007 letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims for service connection 
for bilateral knee disability, the Board finds that VA was 
not under an obligation to provide an examination, as such is 
not necessary to make a decision on this claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability, (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty, and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§5103A(d).  Here, the evidence does not indicate that the 
Veteran has a bilateral knee disability that may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The Veteran has not brought forth 
evidence suggestive of a causal connection between the 
claimed condition and service.  The RO informed the Veteran 
that he would need medical evidence of a relationship between 
his claimed conditions and service, and the Veteran has not 
provided such evidence or indicated where such evidence may 
be found.  As such, a VA examination was not afforded to the 
Veteran in relation to his bilateral knee disability.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.



Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for 
complaints, treatments, or diagnosis of a bilateral knee 
disability.  His June 1971 service exit examination 
specifically listed the lower extremities as normal.  

Post service, the Veteran filed a claim for VA benefits in 
1971; he referenced an eye problem, but did not mention 
anything regarding his knees.  

The Veteran received a general medical VA examination in 
September 1971.  At that time, the Veteran did not complain 
of any knee disability.  The examiner also specifically noted 
the lower extremities as unremarkable.  

The first complaint of a knee disability is recorded in 
December 2001.  At that time, the Veteran was diagnosed with 
severe osteoarthritis in the medial compartments bilaterally 
with near obliteration of joint space, moderate 
osteoarthritis in the lateral compartments bilaterally, and 
moderate subluxation bilaterally with medial angulation of 
the tibias of mild degree.

In February 2003, the Veteran reported that his knee pain had 
been present for about three years.  He stated at one 
examination that working as a palate builder involved a lot 
of bending.  At another February 2003 examination he 
expressed his belief that playing sports when he was younger 
left him with no cartilage in his knees.  In December 2003, 
the Veteran again stated that his knee pain only began three 
to four years prior.

The Board also believes some significance must be given to 
the fact that the Veteran did not reference any knee problems 
when he filed a claim for VA benefits in connection with an 
eye disorder in 1971.  This suggests that the Veteran did not 
believe he had any knee problems related to service at that 
time since it is reasonable to expect that he would have 
included knee claims with his eye claim. 

Based on this record, the Board finds that the competent 
medical evidence is against the Veteran's claim.  The 
Veteran's service treatment records, service exit 
examination, and post-service VA examination in 1971 are 
silent regarding complaints of a knee disability.  The first 
documentation of a knee disability was recorded in December 
2003 over thirty years after separation from service.  At the 
time of that examination, the Veteran stated that his knee 
disability had started three years earlier, placing the onset 
of the knee disability in the year 2000, also many years 
after separation from service.  The Veteran provided his 
examiners with two possible reasons for his disability: his 
job or his involvement in sports.  He never expressed a 
belief to his examiners that his military service may have 
caused his knee disability. 

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the Veteran's knee disability to his active 
service.

Therefore, the Board must find that the preponderance of the 
evidence is against this claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left knee disability is 
not warranted.  Entitlement to service connection for right 
knee disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


